Case: 20-40690     Document: 00516190527         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-40690                         February 3, 2022
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brian Danna,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:20-CR-47-2


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Brian Danna has moved to
   withdraw and has filed a brief per with Anders v. California, 386 U.S. 738
   (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Danna has
   not filed a response. We have reviewed counsel’s brief and relevant portions
   of the record. We concur with counsel’s assessment that the appeal presents


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40690      Document: 00516190527          Page: 2    Date Filed: 02/03/2022




                                    No. 20-40690


   no nonfrivolous issue for appellate review. As to the conditions of supervised
   release, we note that the district court met the pronouncement requirement.
   See United States v. Martinez, 15 F.4th 1179, 1181 (5th Cir. 2021) (holding that
   the “longstanding existence” of a standing order listing standard conditions
   provided notice of the “standard conditions” the district court orally
   imposed). Accordingly, the motion to withdraw is GRANTED, counsel is
   excused from further responsibilities herein, and the appeal is DISMISSED.
   See 5th Cir. R. 42.2.




                                          2